As filed with the Securities and Exchange Commission on April 11, 2014 Registration No. 333-194039 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.3 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cardica, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3287832 (State or other jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 900 Saginaw Drive Redwood City, California 94063 (650)364-9975 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Bernard Hausen,M.D.,Ph.D. Chief Executive Officer Cardica, Inc. 900 Saginaw Drive Redwood City, California 94063 (650)364-9975 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Mark B. Weeks Brett D. White Cooley LLP 3175 Hanover Street Palo Alto, California 94111 (650) 843-5000 David J. Saul Ropes & Gray LLP 1900 University Avenue 6th Floor East Palo Alto, California 94303 (650) 617-4000 Approximate date of commencement of proposed sale to the public : As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ☐ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate OfferingPrice(1) Amount of Registration Fee (2) Series A Convertible Preferred Stock, par value $0.001 per share 184,600 $100.00 $18,460,000 $2,378 Common Stock, par value $0.001 per share 32,200,000(3) $1.00 $32,200,000 $4,147 Total $50,660,000 $6,525 Estimated solely for the purpose of computing the amount of the registration fee. (2) Calculated pursuant to Rule 457(c) under the Securities Act of 1933 with respect to the shares of Common Stock, and pursuant to Rule 457(d) under the Securities Act of 1933 with respect to the shares of Series A Convertible Preferred Stock, based on the average of the high and low trading prices for the common stock as reported by the NASDAQ Global Market on April 10, 2014. Of this fee, $5,184.20 was previously paid. (3) Includes 4,200,000 shares subject to the underwriters’ over-allotment option. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, April 11, 2014 PROSPECTUS 28,000,000 Shares of Common Stock 184,600 Shares of Series A Convertible Preferred Stock We are offering28,000,000 shares of our common stock and 184,600 shares of our Series A Convertible Preferred Stock, or Series A preferred stock, pursuant to this prospectus. Our common stock is quoted on The NASDAQ Global Market under the symbol “CRDC.” The last reported sale price of our common stock on April 10, 2014, was $0.96 per share. There is no established public trading market for the Series A preferred stock, and we do not expect a market to develop. In addition, we do not intend to apply for listing of the Series A preferred stock on any national securities exchange or other nationally recognized trading system. Each share of Series A preferred stock is convertible into 100 shares of our common stock at any time at the option of the holder, provided that the holder will be prohibited from converting Series A preferred stock into shares of our common stock if, as a result of such conversion, the holder, together with its affiliates, would own more than 9.98% of the total number of shares of our common stock then issued and outstanding, unless the holder gives us at least 61 days prior notice of an intent to convert into shares of common stock that would cause the holder to own more than 9.98% of the total number of shares of our common stock then issued and outstanding. In the event of our liquidation, dissolution, or winding up, holders of our Series A preferred stock will share ratably with the holders of our common stock on an as-if-converted basis. Shares of Series A preferred stock will generally have no voting rights, except as required by law and except that the consent of holders of a majority of the outstanding Series A Preferred Stock will be required to alter or change adversely the powers, preferences or rights given to the Series A preferred stock (an increase the number of authorized shares of Series A preferred stock shall not constitute an adverse change) or enter into any agreement to do so. Investing in oursecurities involves a high degree of risk. Please read the information contained under the heading “Risk Factors” beginning on page7 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total Public offering price, common stock $ $ Underwriting discount, common stock (1) Proceeds, before expenses, to us, common stock Public offering price, Series A preferred stock Underwriting discount, Series A preferred stock(1) Proceeds, before expenses, to us, Series A preferred stock Aggregate proceeds, before expenses, to us (1) See “Underwriting” for information on additional compensation. The underwriters may also purchase up to an additional4,200,000 shares of our common stock from us at the public offering price, less the underwriting discount, within 30 days from the date of this prospectus to cover overallotments. The underwriters expect to deliver the shares against payment on or about , 2014. Wedbush PacGrow Life Sciences Craig-Hallum Capital Group The date of this prospectus is , 2014 Table of Contents Page PROSPECTUS SUMMARY 1 RISK FACTORS 7 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS 30 USE OF PROCEEDS 31 PRICE RANGE OF COMMON STOCK 31 DIVIDEND POLICY 31 DILUTION 32 CAPITALIZATION 34 SELECTED FINANCIAL DATA 35 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 37 BUSINESS 50 MANAGEMENT 74 EXECUTIVE COMPENSATION 76 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 82 PRINCIPAL STOCKHOLDERS 84 DESCRIPTION OF CAPITAL STOCK 86 MATERIAL U.S. FEDERAL INCOME AND ESTATE TAX CONSIDERATIONS FOR NON-U.S. HOLDERS 89 UNDERWRITING 92 LEGAL MATTERS 94 EXPERTS 94 WHERE YOU CAN FIND MORE INFORMATION 95 INDEX TO FINANCIAL STATEMENTS F-1 We and the underwriters have not authorized anyone to provide any information or to make any representations other than those contained in this prospectus or in any free writing prospectuses prepared by or on behalf of us or to which we have referred you. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This prospectus is an offer to sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus is accurate only as of its date regardless of the time of delivery of this prospectus or of any sale of Series A preferred stock or common stock. Neither we nor the underwriters have done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the United States. Persons who come into possession of this prospectus and any free writing prospectus in jurisdictions outside the United States are required to inform themselves about and to observe any restrictions as to this offering and the distribution of this prospectus and any free writing prospectus applicable to that jurisdiction. This prospectus contains market data and industry statistics and forecasts that are based on independent industry publications and other publicly available information. Although we believe that these sources are reliable, we do not guarantee the accuracy or completeness of this information and we have not independently verified this information. Although we are not aware of any misstatements regarding the market and industry data presented in this prospectus, these estimates involve risks and uncertainties and are subject to change based on various factors, including those discussed under the heading “Risk Factors” and any related free writing prospectus. Accordingly, investors should not place undue reliance on this information. Prospectus Summary This summary highlights certain information about us, this offering and selected information contained elsewhere in this prospectus. This summary is not complete and does not contain all of the information that you should consider before deciding whether to invest in our Series A preferred stock or common stock. For a more complete understanding of our company and this offering, we encourage you to read and consider carefully the more detailed information in this prospectus, including the information contained under the heading “Risk Factors” beginning on page 6 of this prospectus, and the information included in any free writing prospectus that we have authorized for use in connection with this offering. Cardica, Inc. Company Overview We are commercializing and developing a microcutter product line based on our proprietary “staple-on-a-strip” technology intended for use by thoracic, bariatric, colorectal, urological, gynecological and general surgeons. Our microcutter product line is designed to cut and staple human tissue during video-assisted (laparoscopic or thoracoscopic) and open surgical procedures. The product line includes the currently commercially available MicroCutter XCHANGE® 30, and the planned MicroCutter XCHANGE® 45, the FLEXCHANGE™ 30 and the XPRESS® 45. The MicroCutter XCHANGE 30 has the smallest shaft diameter (five millimeters) of a commercially-available articulating surgical stapler, and is used with cartridge-based staples that are firstloaded in the device and then deployed by the microcutter, which also cuts the tissue in the center of the deployed staple rows, referred to as the staple lines. The small diameter and wide range of articulation allow the XCHANGE 30 to be used in areas that may bedifficult to reach with conventional 12 millimeter surgical staplers. These features also increase visibility at the surgical site and reduce the trauma to the thoracic or abdominal wall typically inflicted by larger trocars, which are the tubes through which the surgical instruments are inserted. The use of cartridges enables the surgeon to only use one microcutter to deploy multiple staple lines by reloading a cartridge in the microcutter for subsequent deployments. Future planned products in the microcutter product line include the MicroCutter XCHANGE 45, also a cartridge-based microcutter device with a slightly larger 8 millimeter shaft diameter; the MicroCutter FLEXCHANGE 30, a cartridge-based microcutter device with a flexible shaft to facilitate endoscopic procedures requiring cutting and stapling; and the MicroCutter XPRESS 45, a multi-fire endolinear microcutter device specifically designed for bariatric and thoracic surgical procedures. Each microcutter device is designed to deliver standard surgical staple line lengths of 30 millimeters or 45 millimeters, as denoted in its name. We estimate that the commercially-available MicroCutter XCHANGE 30, along with these planned additional products, would provide us with a commercial opportunity of approximately 1.4 million procedures annually in the United States involving, we estimate over four million staple cartridge deployments, three million of which we believe are deployed in laparoscopic procedures. We received from the United States Food and Drug Administration, or FDA, 510(k) clearance for the MicroCutter XCHANGE 30 and blue staple cartridge in January 2014, and for the white staplecartridge in February 2014, for use in multiple open or minimally-invasive surgical procedures for the transection, resection and/or creation of anastomoses (the connection of two tubular structures) in small and large intestine, as well as the transection of the appendix. As a result, we currently do not have an indication for kidney, liver, spleen or lung surgery. The color of the cartridge applies to target tissue thickness and is standard among surgical staplers. The MicroCutter XCHANGE 30 blue cartridge is for use in medium thickness tissue (approximately 1 mm to 2.5 mm thick) and the white staplecartridge is for use in thin tissue (approximately 0.5 mm to 1.5 mm thick). According to a 2012 U.S. market survey, approximately 40% of sales for laparoscopic stapling procedures are performed on thin tissue and approximately 40% of sales for laparoscopic procedures are performed on medium thickness tissue. The remaining thicker tissues are typically stapled with cartridges color coded in green, which we expect to be available as part of the planned MicroCutter XCHANGE 45. In addition, our exclusive distributor in Japan, Century Medical, Inc., or Century, has filed for regulatory approval of our MicroCutter XCHANGE 30 cartridges with the Pharmaceuticals and Medical Devices Agency in Japan and upon approval, anticipates launching the MicroCutter XCHANGE 30 in Japan. In March 2012, we completed the design verification for and applied Conformité Européenne, or the CE Mark, to the MicroCutter XCHANGE 30 and, in December 2012, began a controlled commercial launch of the XCHANGE 30 in Europe. We believe that the MicroCutter XCHANGE 30 is differentiated in the market compared to currently marketed staplers due to its significantly reduced size and ability to articulate up to 80 degrees. With the proceeds of this offering, we intend to expand our microcutter product line with the development of the MicroCutter XCHANGE 45, as well as other potential products in our planned microcutter product line. Historically, our business focused on the design, manufacture and marketing of proprietary automated anastomotic systems used by cardiac surgeons to perform coronary bypass surgery.
